DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 4 and 7-10 appear to be photographs.  The conversion of the photographs to black and white line drawings for publication has made the details therein illegible and consequently they do not adequately disclose Applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PREDICTIVE DISPLAY OF THROWN PROJECTILE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 2, 5-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature Tom Clancy’s The Division (video game released by Ubisoft at least by 2016, “The Division”, hereafter) as evidenced by:
(a) Wikipedia Tom Clancy’s The Division (Wikipedia article regarding the Ubisoft video game; “Wikipedia” hereafter)
[URL: https://en.wikipedia.org/w/index.php?title=Tom_Clancy%27s_The_Division&oldid=849088761],

(b) The Division How to Throw Grenades (video showing aiming with predicted trajectory and throwing of grenades, “Video” hereafter)
[URL: https://www.youtube.com/watch?v=jxuebwq1pFw], 

(c) The Division Guide: How To Throw A Grenade (web page describing grenade throwing in The Division, “Guide” hereafter)
[URL: https://web.archive.org/web/20160430235131/http://attackofthefanboy.com/guides/division-guide-throw-grenade]

in view of Onishi et al. (pub. no. 20170216729).
Note, as a curtesy, examiner has provided qr codes for the urls. This has been done because optical character recognition usually transposes letters to numerals and vice versa and since youtube urls have both letters and numerals this results in a non-functioning url. Similarly, 

“Wikipedia”

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale

“Video”

    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale

“Guide”

    PNG
    media_image3.png
    300
    300
    media_image3.png
    Greyscale

Regarding claim 1, The Division discloses  a method for controlling a virtual object to interact with a projectile, applied to a terminal, the method comprising:  controlling the virtual object to pick up the projectile in a virtual scene (“There are many times in The Division where you are facing a horde of enemies that are hard to even shoot without getting hit hard due to the number of them. This is where grenades come in very handy, but you have to know just how to use them.

By holding down left on the d-pad, a selection wheel will pop up that lets you switch between grenade types. You can choose the one you want with the right analog stick and you would assume that would then let you use it right then and there. However, that is not quite how it works”, Guide: p. 1);  

determining a position of the projectile as an initial position, and determining a shooting direction of a camera of the virtual scene as a throwing direction of the projectile;  determining a motion trajectory of the projectile, so that the motion trajectory is a curve conforming to the motion law; and  displaying, in the virtual scene, the motion trajectory (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with to throw the grenade”, Guide: p. 1; see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint).
Regarding claim 1, it is noted that The Division does not explicitly disclose determining a motion trajectory based on an initial throwing speed, direction and gravity although it is implied in the parabolic arc shown in the video.  Onishi however, teaches determining a motion trajectory based on an initial throwing speed, direction and gravity (“Moreover, in the game screen 100, a state where the player character 102 enters in a posture (address) to hit an object of a golf ball (hereinafter, simply called “ball”) 106 is indicated. Furthermore, there is displayed with a predicted movement trajectory 110 in a case where the ball 106 is hit with a target shot power value (here, 100%) by using an object of a golf club (hereinafter, simply called “club”) 104 that is currently selected. In this golf game, the ball 106 being hit jumps out at an initial velocity according to a shot power value in a direction (elevation angle) according to a loft angle that is determined for a kind of the club 104 to be used, and is moved in the virtual space so as to draw a parabola.

The game screen 100 is changed in accordance with operations of the player using the pre-hitting operation screen 120 and a hitting operation screen 200 both described later, and mainly displays an animation that the player character 102 swings the club 104 and hits the ball 106 and the ball 0max of the ball 106 in a case where the shot power value of the ball 106 is 100% (full shot) are set or each club 104 in advance according to a kind of the club.

Specifically, the initial velocity v0 required for making the ball 106 arrive the target landing point is calculated by using an equation (1) about a trajectory of an oblique projection motion, and then, the target shot power value is calculated (determined) by calculating a percentage (%) of the calculated initial velocity v0 to the initial velocity v0max of a case of the full shot”, [0067] &[0068]; “If a target shot power value is calculated or determined and the initial velocity v0 of 0 of the ball 106 that is determined based on the shot power value determined or/and corrected by the slide operation are used. In addition, at this time, a lie of the ball 106, a spin of the ball 106 and a wind or/and a rain of the course (hole) may be taken into account. Then, the ball 106 is moved in the virtual space according to the calculated movement trajectory. Although a detailed description is omitted, a run after landing or a movement by a backspin is also calculated”, [0100]; see also equations (1) & (2) which are forms of  the standard Newtonian motion of a projectile under gravity).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both The Division and Onishi are directed to 3d games that simulate the trajectory of a projectile.   To determine a motion trajectory based on an initial throwing speed, direction and gravity as taught by Onishi would be to combine prior art elements according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify The Division to determine a motion trajectory based on an initial throwing speed, direction and gravity as taught by Onishi.  To do so would increase the verisimilitude of the simulation.
Regarding claim 2, the combination of The Division and Onishi discloses determining the motion trajectory of the projectile according to the initial position, the throwing direction, the initial throwing speed of the projectile, and the motion law of the object under the influence of gravity acceleration comprises:  determining the motion trajectory of the projectile using the following formula:  [big formula]  wherein (x,y,z) represents coordinates of any position in the motion trajectory, (x0,y0,z0) represents coordinates of the initial position, (xl,yl,zl) represents coordinates  of an end position of the motion trajectory, (a b,c) is a unit vector representing the throwing   direction, sqrt(a2 + b2 +c2), v0 represents the initial throwing speed, and g represents the  gravity acceleration (Onishi: [0067] & [0068] and equations (1) & (2); Onishi implements the well known Newtonian motion equations of a projectile under gravity as does the disclosed invention).
Regarding claim 5, The Division  discloses displaying, in the virtual scene, a pickup button of the projectile; and  controlling the virtual object to pick up the projectile and displaying a dynamic image of the virtual object picking up the projectile, in response to detecting a confirmation operation on the pickup button (“By holding down left on the d-pad, a selection wheel will pop up that lets you switch between grenade types. You can choose the one you want with the right analog stick and you would assume that would then let you use it right then and there. However, that is not quite how it works”, Guide: p. 1).  
Regarding claim 6, The Division discloses displaying, in the virtual scene, a throw button of the projectile; and  displaying, in the virtual scene, the motion trajectory, in response to detecting a press operation on the throw button (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with 
Regarding claim 7, The Division discloses after displaying, in the virtual scene, the motion trajectory, in response to detecting the press operation on the throw button, the method further comprises:  in response to detecting a direction adjustment operation, adjusting the shooting direction of the camera according to the direction adjustment operation, and using an adjusted shooting direction of the camera as an adjusted throwing direction of the projectile;  redetermining the motion trajectory of the projectile according to the initial position, the adjusted throwing direction, the initial throwing speed, and the motion law; and  displaying, in the virtual scene, a redetermined motion trajectory (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with to throw the grenade”, Guide: p. 1; see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint).
Regarding claim 8, The Division discloses after displaying, in the virtual scene, the motion trajectory, in response to detecting the press operation on the throw button, the method further comprises:  controlling the virtual object to perform a throwing operation on the projectile and displaying a dynamic image of the projectile moving to an end position along the motion trajectory, in response to detecting a release operation on the throw button (see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint and then throws which follows the predicted trajectory).
Claims 9, 10 and 13-16 are directed to the apparatus comprising a memory for storing computer instructions and a processor in communication with the memory (“Tom Clancy's The 
Claims 17 and 18 are directed to an article of manufacture containing code that implements the methods of claims 1 & 2 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Claim 3, 4, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature Tom Clancy’s The Division (video game released by Ubisoft at least by 2016, “The Division”, hereafter) as evidenced by:

(a) Wikipedia Tom Clancy’s The Division (Wikipedia article regarding the Ubisoft video game; “Wikipedia” hereafter)
[URL: https://en.wikipedia.org/w/index.php?title=Tom_Clancy%27s_The_Division&oldid=849088761],

(b) The Division How to Throw Grenades (video showing aiming with predicted trajectory and throwing of grenades, “Video” hereafter)
[URL: https://www.youtube.com/watch?v=jxuebwq1pFw], 


[URL: https://web.archive.org/web/20160430235131/http://attackofthefanboy.com/guides/division-guide-throw-grenade]

in view of Onishi et al. (pub. no. 20170216729)  as applied to claims 1, 9 and 17 respectively above, and further in view of Nakanishi (pat. no. 6,336,864).
Regarding claim 3, it is noted that while Onishi discloses using collision detection as part of the trajectory simulation of the ball (“Then, it is determined, in a step S75, whether the predicted movement trajectory 110 collides with the background object other than the ground (including various hazards) between the current position of the ball 106 and the position of the mark 122”, [0131]), it does not disclose determining a second position as an end position of the motion trajectory when a first position of the projectile at a first preset moment is not within an obstacle area of the virtual scene, and the second position of the projectile at a second preset moment is within the obstacle area of the virtual scene, the second preset moment being a next moment of the first preset moment.  Nakanishi however, teaches determining a second position as an end position of the motion trajectory when a first position of the projectile at a first preset moment is not within an obstacle area of the virtual scene, and the second position of the projectile at a second preset moment is within the obstacle area of the virtual scene, the second preset moment being a next moment of the first preset moment (“The collision determination method of the present invention comprises the steps of: calculating, based on the relative distance traveled by the player's moving object and the obstacle in relation to the display interval 
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known method ready for improvement to yield predictable results.  Here both Onishi and Nakanishi are directed to systems simulating the movement and collision of objects in a virtual environment.  To use the sub frame time simulation step as taught by Nakanishi in the Onishi invention would be to apply a known technique to a known method ready for improvement to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Onishi to use the Nakanishi collision detection.  To do so would reduce the number of missed collisions due to a high speed projectile moving from one side of an obstacle to another during two subsequent frames thereby improving the verisimilitude of the simulation.
Regarding claim 4, the Onishi discloses determining the position of the projectile at the each of the plurality of preset moments using the following formulas:  X= Xo + v0 at;  V=y0 + v0 bt;  z=z0 + v0 ct – 1/2gt2  wherein t represents the each of the plurality of preset moments, (x, y, z) represents coordinates of the position of the projectile at the each of the plurality of preset moments, (x0, y0, z0) represents coordinates of the initial position, (a, b, c) is a unit vector   representing the throwing direction, sqrt(a2 + b2 +c2), v0 represents the initial throwing speed, and g represents the gravity acceleration  (Onishi: [0067] & [0068] and equations (1) & (2); Onishi implements the well known Newtonian motion equations of a projectile under gravity as does the disclosed invention).
Claims 11 & 12 are directed to the apparatus comprising a memory for storing computer instructions and a processor in communication with the memory (Wikipedia: p.1) that implements the methods of claims 3 & 4 respectively and are rejected for the same reasons as claims 3 & 4 respectively.
Claims 19 & 20 are directed to an article of manufacture containing code that implements the methods of claims 3 & 4 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715